01-15-00979-CR
                                    CHRIS DANIEL
  &
 8                              HARRIS COUNTY DISTRICT CLERK


                                                                                FILED IN
                                                                         1st COURT OF APPEALS
November 10, 2015                                                            HOUSTON, TEXAS
                                                                         11/23/2015 9:27:50 AM
DAUCIE SCHINDLER                                                         CHRISTOPHER A. PRINE
ATTORNEY OF RECORD                                                                Clerk
1201 FRANKLIN ST., 13™ FLOOR
HOUSTON, TEXAS 77002

Defendant’s Name: MILTON ROLANDO PAZ

Cause No: 1296569

Court:   351st   DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 11/02/2015
Sentence Imposed Date: 10/29/2015
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: DAUCIE SCHINDLER
Pauper's Oath 11/03/2015


Sincerely,


/sf K Salinas
Criminal Post Trial Deputy


CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     GINA BENCH (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                   1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                                                   Cause No.

                                                        THE STATE OF TEXAS



                                                                M r’/j/cM /ql.
                              h
                                  District Court / County Criminal Court at Law No.                         2 -5*f
 ijfarht*                                                  Harris County, Texas                         _
                                                                                                                           &
33 U w                                                     NOTICE OF APPEAL

 TO THE HONORABLE JUDGE OF SAH> COURT:
                                                                                                                              c                                                                  ORDER

           On   NOV 02 2015                  the Court conducted a hearing and FINDS that defendant / appellant

                IS NOT   indigent at this time.
                IS indigent for the   purpose of
                         employing counsel




                                                                                                                                               ---
                         paying for a clerk’s and court reporter’s record.
                                       counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
                       motion to withdraw is GÿANTEp / DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
                          / appellant’s motion is GRANTED and
                                                                         (attorney’s name & bar card number)
                    is APPOINTED to represent defendant / appellant on appeal.
                          COURT REPORTER is ORDERED to prepare and file the reporter’s record                          without charge to
                    defendant / appellant.
BAIL IS:
           SET at $   __
                      _
           To CONTINUE as presently set.
           DENIED and is SET at No BOND. (Felony Only)

DATE SIGNED:
                       //                                               JUDGE PI
                                                                         y/*p
                                                                                         ___ IG.

                                                                        COUNTY CRIMINAL COURT AT LAW NO.
                                                                                                               7
                                                                                                                             MOV      01 2015


                                                                        HARRIS COUNTY, TEXAS .

                                                                                                                                  f




                                                                                                           /


                                                                                               iv   .




hnp7/hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3 pages-w Affirmation).docx Page 2 of 3
                                                                 06/01/06
                                                                Cause No.

THE STATE        OF   TEXAS                                                    IN
                                                                                    THEÿ,             ICT COURT

v.
                 P.2,
                 , Defendant
                                                                               COUNTY CRIMINAL COURT AT LAW NO.

                                                                               HARRIS COUNTY, TEXAS

           TRIAL COURT’S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
     0        is not a plea-bargain case, and the defendant has the right of appeal, [or]
              is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
     I I      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
              is a pleai-bargain case, and the defendant has NO right of appeal, [or]
              the defendant has waived the right of appeal.

                                                                                    NOV 02 2015
Judge
           7ÿ                                                              Date Signed


I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that,       use of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I maWlose the opportunity to file a pro se petition for discretionary review.


                                                                               ZJ1ML*4                 AgTT-
Defendan                                                                   Defendant's Counsel

Mailing Address:      _                                                   State Bar of Texas ID number:
Telephone number:                                                         Mailing Address:
Fax number (if any):
                                                         as
                                                a,str>otc\
                                                     5 2 20ft             Telephone number:             '~?l 3- ~7£
                                 fiy.                                     Fax number (if any):

* “A defendant in a criminal case has the right of aÿjjeaTuriat        rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
                                            -
prosecutor and agreed to by the defendant a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court’s permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).
                                    PAUPER’S OATH ON APPEAL
CAUSE NO.:                                                      OFFENSE:
THE STATE OF TEXAS                                                             DISTRICT COURT

VS.                                                             OF

         T
                  fa /A±i.                                       HARRIS COUNTY, TEXAS

TO THE HONORABLE JUDGE OF SAID COURT:
       NOW COMES                    /’/t.                           defendant in the above styled and numbered
cause, and states under oath that he is without funds, property or income. The defendant respectfully petitions    *"


the court to: (check all that apply)
                Appoint appellate counsel to represent him.
        m       Asks the court to order that a free record be provided to him.

                                                  DEFENDANT
                                                            CuAA
SUBSCRIBE]                         mo before me, this.        _day of   W0V 0 3 201$      A.D., 20    /£_
                   SKhsa                          _           qjr
                   NOV 0 3 2015                   DEEUTY DISTRICT CLERK
                                                         DISTRICT COURT
                                                      [S COUNTY, TEXAS
                         Deputy
                                                         ORDER
On            NOV 0 3 2015              the court conducted a hearing and found that the defendant is indigent.

K        The court orders that    -flCr (jQ
         defendant/appellant on appeal.       I
                                               I                   kZ   is appointed to represent

         The court reporter is ordered to prepare and file the reporter’s record without charge to the
         defendant/appellant.

_
It is further ordered that the clerk of this court mail a copy of the order to the court reporter:
                                         , by certified mail return repeipt requested?"'

                                                  JUDGE P                     7
                                                                     IRT
                                                  HAl     COUNTY, TEXAS

                                                   AFFIRMATION
     i,Qau c                                           Attorney at Law, swear or affirm that I will be solely
     responsible for writing a brief and representing the appellant on appeal. If I am not able to preform my
     duties as appellate counsel, I will notify the court immediately so that the court may take the
     appropriate action as deemed necessary.

      ATTORNEY (SICpATURE)
                                                                         C2HojMhl
                                                                                 NUMBER
                                                                         BAR/SPN N



     ~
         )2-ef| Tva ri Lli A
      ADDRESS

                                  1~7
                                                                        4M             2.0,
                                                                                              STATE          ZIP

      PHONE                                                              FAX NUMBER

                       U , AI/VTO fDel6 .          {\
      EMAIL ADDRESS

   SWORN TO AND SUBSCRIBED BEFORE ME ON                                 NOV 0 3 2Q15
                                                 DEPUTY
                                                          DISTÿCTCLERK        (SIGNATURE)
                                                 DISTRICT CLERK
              APPEAL CARD

                                    'P
                        IJJ?                 Cause No.
                                           /ZVCSFT**f

                    The State of Texas
                           Vs
    n         M iLTOr* /-OMWPQ
Date Notice
Of Appeal:    _ m U 2 2015
Presentation:                       Vol.      Pg..

Judgment:                           Vol.      Pg-.

Judge Presiding,   Lesufc SMES
Court Reporter,    Q, \M genc*
Court Reporter,
Court Reporter,

Attorney
on Trial_     AUieÿ                            OPTVZ,
Attorney
on Appeal. "T°     %Z       ’bevqzrt\rirt>

                Appointed    \/'Hired
Offense      C'ÿPlT/fl—

Jury Trial           Yes    S No
Punishment
Assessed  _ l\fz *rt>c              winter